Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 1 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 2 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 3 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 4 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 5 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 6 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 7 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 8 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 9 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 10 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 11 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 12 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 13 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 14 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 15 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 16 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 17 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 18 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 19 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 20 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 21 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 22 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 23 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 24 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 25 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 26 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 27 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 28 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 29 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 30 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 31 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 32 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 33 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 34 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 35 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 36 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 37 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 38 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 39 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 40 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 41 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 42 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 43 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 44 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 45 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 46 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 47 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 48 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 49 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 50 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 51 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 52 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 53 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 54 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 55 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 56 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 57 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 58 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 59 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 60 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 61 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 62 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 63 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 64 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 65 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 66 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 67 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 68 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 69 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 70 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 71 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 72 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 73 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 74 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 75 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 76 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 77 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 78 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 79 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 80 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 81 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 82 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 83 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 84 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 85 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 86 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 87 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 88 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 89 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 90 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 91 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 92 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 93 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 94 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 95 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 96 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 97 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 98 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                              to Sell Page 99 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                             to Sell Page 100 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                             to Sell Page 101 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                             to Sell Page 102 of 103
Case 19-10976   Doc 180   Filed 10/02/19 Entered 10/24/19 09:46:59   Desc Motion
                             to Sell Page 103 of 103
